 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
10

11   NORTH AMERICAN COMPANY                 ) Case No. 2:18-CV-01872-AG-FFM
     FOR LIFE AND HEALTH                    )
12   INSURANCE,                             ) PROTECTIVE ORDER
13                                          )
             Plaintiff,                     )
14                                          )
15      v.                                  )
                                            )
16   XIAOCUI ZHANG, an individual;          )
17   SHICHEN ZHANG, an individual;          )
     and SHILONG ZHANG, an                  )
18   individual,                            )
19                                          )
             Defendants.                    )
20                                          )
21                                          )
     AND RELATED COUNTER                    )
22   CLAIM                                  )
23                                          )
24

25 1.        PURPOSE AND LIMITS OF THIS ORDER
26      Discovery in this action is likely to involve confidential, proprietary, or private
27 information requiring special protection from public disclosure and from use for any

28 purpose other than this litigation. Thus, the Court enters this Protective Order. This

                                              -1-
                                      PROTECTIVE ORDER
 1 Order does not confer blanket protections on all disclosures or responses to discovery,

 2 and the protection it gives from public disclosure and use extends only to the specific

 3 material entitled to confidential treatment under the applicable legal principles. This

 4 Order does not automatically authorize the filing under seal of material designated

 5 under this Order. Instead, the parties must comply with L.R. 79-5.1 if they seek to file

 6 anything under seal. This Order does not govern the use at trial of material designated

 7 under this Order.

 8

 9 2.       DESIGNATING PROTECTED MATERIAL
10         2.1 Over-Designation Prohibited. Any party or non-party who designates
11 information or items for protection under this Order as “CONFIDENTIAL,”

12 “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY

13 CONFIDENTIAL – SOURCE CODE” (a “designator”) must only designate specific

14 material that qualifies under the appropriate standards. To the extent practicable, only

15 those parts of documents, items, or oral or written communications that require

16 protection shall be designated. Designations with a higher confidentiality level when

17 a lower level would suffice are prohibited. Mass, indiscriminate, or routinized

18 designations are prohibited. Unjustified designations expose the designator to

19 sanctions, including the Court’s striking all confidentiality designations made by that

20 designator. Designation under this Order is allowed only if the designation is

21 necessary to protect material that, if disclosed to persons not authorized to view it,

22 would cause competitive or other recognized harm. Material may not be designated if

23 it has been made public, or if designation is otherwise unnecessary to protect a secrecy

24 interest. If a designator learns that information or items that it designated for

25 protection do not qualify for protection at all or do not qualify for the level of

26 protection initially asserted, that designator must promptly notify all parties that it is

27 withdrawing the mistaken designation.

28 / / /

                                               -2-
                                       PROTECTIVE ORDER
1        2.2 Manner and Timing of Designations. Designation under this Order
2 requires the designator to affix the applicable legend (“CONFIDENTIAL,”

3 “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY

4 CONFIDENTIAL – SOURCE CODE”) to each page that contains protected material.

5 For testimony given in deposition or other proceeding, the designator shall specify all

6 protected testimony and the level of protection being asserted. It may make that

7 designation during the deposition or proceeding, or may invoke, on the record or by

8 written notice to all parties on or before the next business day, a right to have up to

9 21 days from the deposition or proceeding to make its designation.

10              2.2.1 A party or non-party that makes original documents or materials
11       available for inspection need not designate them for protection until after the
12       inspecting party has identified which material it would like copied and
13       produced. During the inspection and before the designation, all material shall
14       be treated as HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. After
15       the inspecting party has identified the documents it wants copied and produced,
16       the producing party must designate the documents, or portions thereof, that
17       qualify for protection under this Order.
18              2.2.2 Parties shall give advance notice if they expect a deposition or other
19       proceeding to include designated material so that the other parties can ensure
20       that only authorized individuals are present at those proceedings when such
21       material is disclosed or used. The use of a document as an exhibit at a
22       deposition shall not in any way affect its designation. Transcripts containing
23       designated material shall have a legend on the title page noting the presence of
24       designated material, and the title page shall be followed by a list of all pages
25       (including line numbers as appropriate) that have been designated, and the level
26       of protection being asserted. The designator shall inform the court reporter of
27       these requirements. Any transcript that is prepared before the expiration of the
28       21-day period for designation shall be treated during that period as if it had

                                             -3-
                                      PROTECTIVE ORDER
 1        been designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY
 2        unless otherwise agreed. After the expiration of the 21-day period, the
 3        transcript shall be treated only as actually designated.
 4               2.3 Inadvertent Failures to Designate. An inadvertent failure to
 5        designate does not, standing alone, waive protection under this Order. Upon
 6        timely assertion or correction of a designation, all recipients must make
 7        reasonable efforts to ensure that the material is treated according to this Order.
 8

 9 3.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
10        All challenges to confidentiality designations shall proceed under L.R. 37-1
11 through L.R. 37-4.

12

13 4.      ACCESS TO DESIGNATED MATERIAL
14        4.1 Basic Principles. A receiving party may use designated material only for
15 this litigation. Designated material may be disclosed only to the categories of persons

16 and under the conditions described in this Order.

17        4.2 Disclosure of CONFIDENTIAL Material Without Further Approval.
18 Unless otherwise ordered by the Court or permitted in writing by the designator, a

19 receiving party may disclose any material designated CONFIDENTIAL only to:

20               4.2.1 The receiving party’s outside counsel of record in this action and
21        employees of outside counsel of record to whom disclosure is reasonably
22        necessary;
23               4.2.2 The officers, directors, and employees of the receiving party to
24        whom disclosure is reasonably necessary, and who have signed the Agreement
25        to Be Bound (Exhibit A);
26               4.2.3 Experts retained by the receiving party’s outside counsel of record
27        to whom disclosure is reasonably necessary, and who have signed the
28        Agreement to Be Bound (Exhibit A);

                                              -4-
                                      PROTECTIVE ORDER
 1              4.2.4 The Court and its personnel;
 2              4.2.5 Outside court reporters and their staff, professional jury or trial
 3        consultants, and professional vendors to whom disclosure is reasonably
 4        necessary, and who have signed the Agreement to Be Bound (Exhibit A);
 5              4.2.6 During their depositions, witnesses in the action to whom
 6        disclosure is reasonably necessary and who have signed the Agreement to Be
 7        Bound (Exhibit A); and
 8              4.2.7 The author or recipient of a document containing the material, or a
 9        custodian or other person who otherwise possessed or knew the information.
10        4.3 Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
11 ONLY and HIGHLY CONFIDENTIAL – SOURCE CODE Material Without

12 Further Approval. Unless permitted in writing by the designator, a receiving party

13 may disclose material designated HIGHLY CONFIDENTIAL – ATTORNEY EYES

14 ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE without further approval

15 only to:

16              4.3.1 The receiving party’s outside counsel of record in this action and
17        employees of outside counsel of record to whom it is reasonably necessary to
18        disclose the information;
19              4.3.2 The Court and its personnel;
20              4.3.3 Outside court reporters and their staff, professional jury or trial
21        consultants, and professional vendors to whom disclosure is reasonably
22        necessary, and who have signed the Agreement to Be Bound (Exhibit A); and
23              4.3.4 The author or recipient of a document containing the material, or a
24        custodian or other person who otherwise possessed or knew the information.
25        4.4 Procedures for Approving or Objecting to Disclosure of HIGHLY
26 CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL

27 – SOURCE CODE Material to In-House Counsel or Experts. Unless agreed to in

28 writing by the designator:

                                            -5-
                                      PROTECTIVE ORDER
1           4.4.1 A party seeking to disclose to in-house counsel any material
2    designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must
3    first make a written request to the designator providing the full name of the in-
4    house counsel, the city and state of such counsel’s residence, and such
5    counsel’s current and reasonably foreseeable future primary job duties and
6    responsibilities in sufficient detail to determine present or potential
7    involvement in any competitive decision-making. Inhouse counsel are not
8    authorized to receive material designated HIGHLY CONFIDENTIAL –
9    SOURCE CODE.
10          4.4.2 A party seeking to disclose to an expert retained by outside counsel
11   of record any information or item that has been designated HIGHLY
12   CONFIDENTIAL           –    ATTORNEY           EYES       ONLY       or    HIGHLY
13   CONFIDENTIAL – SOURCE CODE must first make a written request to the
14   designator that (1) identifies the general categories of HIGHLY
15   CONFIDENTIAL           –    ATTORNEY           EYES       ONLY       or    HIGHLY
16   CONFIDENTIAL – SOURCE CODE information that the receiving party
17   seeks permission to disclose to the expert, (2) sets forth the full name of the
18   expert and the city and state of his or her primary residence, (3) attaches a copy
19   of the expert’s current resume, (4) identifies the expert’s current employer(s),
20   (5) identifies each person or entity from whom the expert has received
21   compensation or funding for work in his or her areas of expertise (including in
22   connection with litigation) in the past five years, and (6) identifies (by name
23   and number of the case, filing date, and location of court) any litigation where
24   the expert has offered expert testimony, including by declaration, report, or
25   testimony at deposition or trial, in the past five years. If the expert believes any
26   of this information at (4) - (6) is subject to a confidentiality obligation to a third
27   party, then the expert should provide whatever information the expert believes
28   can be disclosed without violating any confidentiality agreements, and the party

                                           -6-
                                   PROTECTIVE ORDER
 1        seeking to disclose the information to the expert shall be available to meet and
 2        confer with the designator regarding any such confidentiality obligations.
 3               4.4.3 A party that makes a request and provides the information specified
 4        in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the
 5        identified inhouse counsel or expert unless, within seven days of delivering the
 6        request, the party receives a written objection from the designator providing
 7        detailed grounds for the objection.
 8               4.4.4 All challenges to objections from the designator shall proceed
 9        under L.R. 37-1 through L.R. 37-4.
10

11 5.       SOURCE CODE
12        5.1 Designation of Source Code. If production of source code is necessary, a
13 party may designate it as HIGHLY CONFIDENTIAL – SOURCE CODE if it is, or

14 includes, confidential, proprietary, or trade secret source code.

15        5.2    Location    and     Supervision      of   Inspection.   Any     HIGHLY
16 CONFIDENTIAL – SOURCE CODE produced in discovery shall be made available

17 for inspection, in a format allowing it to be reasonably reviewed and searched, during

18 normal business hours or at other mutually agreeable times, at an office of the

19 designating party’s counsel or another mutually agreeable location. The source code

20 shall be made available for inspection on a secured computer in a secured room, and

21 the inspecting party shall not copy, remove, or otherwise transfer any portion of the

22 source code onto any recordable media or recordable device. The designator may

23 visually monitor the activities of the inspecting party’s representatives during any

24 source code review, but only to ensure that there is no unauthorized recording,

25 copying, or transmission of the source code.

26        5.3 Paper Copies of Source Code Excerpts. The inspecting party may request
27 paper copies of limited portions of source code that are reasonably necessary for the

28 preparation of court filings, pleadings, expert reports, other papers, or for deposition

                                                -7-
                                      PROTECTIVE ORDER
 1 or trial. The designator shall provide all such source code in paper form, including

 2 Bates numbers and the label “HIGHLY CONFIDENTIAL – SOURCE CODE.”

 3         5.4 Access Record. The inspecting party shall maintain a record of any
 4 individual who has inspected any portion of the source code in electronic or paper

 5 form, and shall maintain all paper copies of any printed portions of the source code in

 6 a secured, locked area. The inspecting party shall not convert any of the information

 7 contained in the paper copies into any electronic format other than for the preparation

 8 of a pleading, exhibit, expert report, discovery document, deposition transcript, or

 9 other Court document. Any paper copies used during a deposition shall be retrieved

10 at the end of each day and must not be left with a court reporter or any other

11 unauthorized individual.

12

13 6.       PROSECUTION BAR
14         Absent written consent from the designator, any individual who receives access
15 to HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY

16 CONFIDENTIAL – SOURCE CODE information shall not be involved in the

17 prosecution of patents or patent applications concerning the field of the invention of

18 the patents-in-suit for the receiving party or its acquirer, successor, predecessor, or

19 other affiliate during the pendency of this action and for one year after its conclusion,

20 including any appeals. “Prosecution” means drafting, amending, advising on the

21 content of, or otherwise affecting the scope or content of patent claims or

22 specifications. These prohibitions shall not preclude counsel from participating in

23 reexamination or inter partes review proceedings to challenge or defend the validity

24 of any patent, but counsel may not participate in the drafting of amended claims in

25 any such proceedings.

26 / / /

27 / / /

28 / / /

                                              -8-
                                       PROTECTIVE ORDER
 1 7.        PROTECTED           MATERIAL             SUBPOENAED         OR     ORDERED
 2           PRODUCED IN OTHER LITIGATION
 3          7.1 Subpoenas and Court Orders. This Order in no way excuses
 4 noncompliance with a lawful subpoena or court order. The purpose of the duties

 5 described in this section is to alert the interested parties to the existence of this Order

 6 and to give the designator an opportunity to protect its confidentiality interests in the

 7 court where the subpoena or order issued.

 8          7.2 Notification Requirement. If a party is served with a subpoena or a court
 9 order issued in other litigation that compels disclosure of any information or items

10 designated in this action as CONFIDENTIAL, HIGHLY CONFIDENTIAL –

11 ATTORNEY EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE, that

12 party must:

13                7.2.1 Promptly notify the designator in writing. Such notification shall
14          include a copy of the subpoena or court order;
15                7.2.2 Promptly notify in writing the party who caused the subpoena or
16          order to issue in the other litigation that some or all of the material covered by
17          the subpoena or order is subject to this Order. Such notification shall include a
18          copy of this Order; and
19                7.2.3 Cooperate with all reasonable procedures sought by the designator
20          whose material may be affected.
21          7.3 Wait For Resolution of Protective Order. If the designator timely seeks
22 a protective order, the party served with the subpoena or court order shall not produce

23 any information designated in this action as CONFIDENTIAL, HIGHLY

24 CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –

25 SOURCE CODE before a determination by the court where the subpoena or order

26 issued, unless the party has obtained the designator’s permission. The designator shall

27 bear the burden and expense of seeking protection of its confidential material in that

28 court.

                                                -9-
                                        PROTECTIVE ORDER
 1 8.       UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
 2        If a receiving party learns that, by inadvertence or otherwise, it has disclosed
 3 designated material to any person or in any circumstance not authorized under this

 4 Order, it must immediately (1) notify in writing the designator of the unauthorized

 5 disclosures, (2) use its best efforts to retrieve all unauthorized copies of the designated

 6 material, (3) inform the person or persons to whom unauthorized disclosures were

 7 made of all the terms of this Order, and (4) use reasonable efforts to have such person

 8 or persons execute the Agreement to Be Bound (Exhibit A).

 9

10 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11          PROTECTED MATERIAL
12        When a producing party gives notice that certain inadvertently produced
13 material is subject to a claim of privilege or other protection, the obligations of the

14 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

15 This provision is not intended to modify whatever procedure may be established in an

16 e-discovery order that provides for production without prior privilege review pursuant

17 to Federal Rule of Evidence 502(d) and (e).

18

19 10.      FILING UNDER SEAL
20        Without written permission from the designator or a Court order, a party may
21 not file in the public record in this action any designated material. A party seeking to

22 file under seal any designated material must comply with L.R. 79-5.1. Filings may be

23 made under seal only pursuant to a court order authorizing the sealing of the specific

24 material at issue. The fact that a document has been designated under this Order is

25 insufficient to justify filing under seal. Instead, parties must explain the basis for

26 confidentiality of each document sought to be filed under seal. Because a party other

27 than the designator will often be seeking to file designated material, cooperation

28 between the parties in preparing, and in reducing the number and extent of, requests

                                               -10-
                                        PROTECTIVE ORDER
 1 for under seal filing is essential. If a receiving party’s request to file designated

 2 material under seal pursuant to L.R. 79-5.1 is denied by the Court, then the receiving

 3 party may file the material in the public record unless (1) the designator seeks

 4 reconsideration within four days of the denial, or (2) as otherwise instructed by the

 5 Court.

 6

 7 11.       FINAL DISPOSITION
 8          Within 60 days after the final disposition of this action, each party shall return
 9 all designated material to the designator or destroy such material, including all copies,

10 abstracts, compilations, summaries, and any other format reproducing or capturing

11 any designated material. The receiving party must submit a written certification to the

12 designator by the 60- day deadline that (1) identifies (by category, where appropriate)

13 all the designated material that was returned or destroyed, and (2) affirms that the

14 receiving party has not retained any copies, abstracts, compilations, summaries, or

15 any other format reproducing or capturing any of the designated material. This

16 provision shall not prevent counsel from retaining an archival copy of all pleadings,

17 motion papers, trial, deposition, and hearing transcripts, legal memoranda,

18 correspondence, deposition and trial exhibits, expert reports, attorney work product,

19 and consultant and expert work product, even if such materials contain designated

20 material. Any such archival copies remain subject to this Order.

21

22 IT IS SO ORDERED.

23
     DATED: November 8, 2018                        /S/ Frederick F. Mumm
24
                                                    FREDERICK F. MUMM
25                                                United States Magistrate Judge
26

27

28

                                               -11-
                                        PROTECTIVE ORDER
 1                                      EXHIBIT A
 2                            AGREEMENT TO BE BOUND
 3        I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury that

 5 I have read in its entirety and understand the Protective Order that was issued by the

 6 United States District Court for the Central District of California on _______ [date]

 7 in the case of North American Company for Life and Health Insurance v. Xiaocui

 8 Zhang, et al., Case No. 2:18-CV-01872-AG-FFM. I agree to comply with and to be

 9 bound by all the terms of this Protective Order, and I understand and acknowledge

10 that failure to so comply could expose me to sanctions and punishment for contempt.

11 I solemnly promise that I will not disclose in any manner any information or item that

12 is subject to this Protective Order to any person or entity except in strict compliance

13 with this Order.

14        I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing this Order, even if

16 such enforcement proceedings occur after termination of this action.

17        I hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and

19 telephone number] as my California agent for service of process in connection with

20 this action or any proceedings related to enforcement of this Order.

21 Date: ___________________________

22 City and State where sworn and signed: _________________________________

23 Printed name: ____________________

24                 [printed name]
25 Signature: _______________________

26                 [signature]
27

28

                                             -12-
                                      PROTECTIVE ORDER
